In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00109-CR


                        KATHRYN PENDLETON, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 320th District Court
                                    Potter County, Texas
                 Trial Court No. 68,791-D, Honorable Abe Lopez, Presiding

                                   September 2, 2015

                            MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, Kathryn Pendleton, appealed her conviction for the offense of

tampering with physical evidence, and sentence of confinement for a period of two

years in the Institutional Division of the Texas Department of Criminal Justice.

Appellant’s counsel filed appellant’s Motion to Dismiss Appeal on August 25, 2015.


       Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a), and this Court has not delivered its decision prior to receiving it, the

motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at
appellant=s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.




                                              Mackey K. Hancock
                                                  Justice


Do not publish.




                                          2